973 A.2d 416 (2009)
Nector PABON, Petitioner
v.
Bernice DENGELIS, Administrative Judge, Philadelphia Traffic Court, Respondent.
No. 48 EM 2009.
Supreme Court of Pennsylvania.
June 4, 2009.

ORDER
PER CURIAM.
AND NOW, this 4th day of June, 2009, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus and the Application for an Immediate Hearing on the Pending Petition for Writ of Mandamus are DENIED. The Prothonotary is directed to strike the name of the jurist from the caption.